DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang (US PG. Pub. 2011/0228462).

Regarding claim 1 – Dang teaches a fixing device (fig. 5 [title] Dang states, “Mounting structure for mini PCI-E equipment”), for fixing a display card (61 [paragraph 0003] Dang states, “the hardware equipment using a Mini PCI-E interface comprises a Bluetooth adapter, a video card”) on a circuit board (60 [paragraph 0046] Dang states, “motherboard 60”), comprising: a backplane (65 & 67 [paragraph 0047] Dang states, “sliding board 65…two snaps 67”), comprising: a substrate plate (65), fixed on the display card (61); and a first engaging part (periphery edge shown engaged with frame 64), disposed on the substrate plate (disposed on the edge of the substrate plate 65); and a support bracket (64 [paragraph 0049] Dang states, “support frame 64”), comprising: at least one support leg (vertical edges of support bracket), including a first 

Regarding claim 3 – Dang teaches the fixing device according to claim 1, wherein the number of the support leg is two (fig. 5, right and left legs on opposite sides of the substrate plate 65), and the support bracket (64) further includes a connecting portion (portion shown between the two support legs) connected between the support legs (claimed structure shown in figure 5).

Regarding claim 11 – Dang teaches an electronic device (fig. 5 [title] Dang states, “Mounting structure for mini PCI-E equipment”), with a display card (61 [paragraph 0003] Dang states, “the hardware equipment using a Mini PCI-E interface comprises a Bluetooth adapter, a video card”), the electronic device comprising: a circuit board (60 [paragraph 0046] Dang states, “motherboard 60”); and a fixing device (fixing device shown upon the circuit board 60), including a backplane (65 & 67 [paragraph 0047] Dang states, “sliding board 65…two snaps 67”) and a support bracket (64 [paragraph 0049] Dang states, “support frame 64”), the backplane includes a first engaging part (periphery edge shown engaged with frame 64), the support bracket (64) includes a second engaging part (channel shown accepting the first engaging part); wherein, the .

Claim(s) 1-4, 7-8, 11-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copple (US Patent 7102895).

Regarding claim 1 – Copple teaches a fixing device (fig. 2D [title] Copple states, “Bracket Assembly Used to Connect A Plug-in Card to a Backplane”), for fixing a display card (240 [column 3 line 3] Copple states, “plug-in card 240”) on a circuit board (250 [column 3 line 1] Copple states, “backplane 250”), comprising: a backplane (structure shown connected to rear of card 240 with screw 246a), comprising: a substrate plate (see annotated figure 2D below), fixed on the display card (240); and a first engaging part (hole having screw 246a therein [column 4 line 61] Copple states, “screws 246a”), disposed on the substrate plate (see fig. 2D); and a support bracket (200 [column 2 line 67] Copple states, “bracket assembly 200”), comprising: at least one support leg (220a [column 3 line 29] Copple states, “leg portions 220a and 220b”), including a first end (lower end of support leg 220a) and a second end (upper end of support leg 220a), the first end is configured to connect with the circuit board (250); and a second engaging part (fig. 2B, 234a), connected with the second end and engaged with the first engaging part (claimed structure shown in figure 2D).


    PNG
    media_image1.png
    738
    864
    media_image1.png
    Greyscale

Regarding claim 2 – Copple teaches the fixing device according to claim 1, wherein the support bracket further (fig. 2B & 2D, 200) includes a bending portion (fig. 2B, 231a), the bending portion is connected between the second engaging part (234a) and a second end of the support leg (220a), and is bent relative to the support leg (220a) and the second engaging part (234a).

Regarding claim 3 – Copple teaches the fixing device according to claim 1, wherein the number of the support leg (fig. 2D, 220a & 220b) is two (see fig. 2D), and the support bracket (200) further includes a connecting portion (230) connected between the support legs (220a & 220b).

Regarding claim 4 – Copple teaches the fixing device according to claim 1, wherein the support leg (fig. 2D, 220a) further comprises: a support section (section shown between 234a and foot connected to backplane 250), extending between the first end and the second end (see fig. 2D); and a bending section (bending section having hole 212a therein), connected with the support section and bent relative to the support section (claimed structure shown in figure 2D), the bending section is located at the first end of the support leg and has a first locking hole (212a [column 3 line 23] Copple states, “hole 212a”).

Regarding claim 7 – Copple teaches the fixing device according to claim 1, wherein the second engaging part (fig. 2B, 234a) is a plate (the second engaging part is considered a plate).

Regarding claim 8 – Copple teaches the fixing device according to claim 1, wherein the first engaging part (fig. 2D, hole having screw 246a therein) has a first locking hole (hole accepting screw 246a), the second engaging part (fig. 2B, 234a) has a second locking hole (238a’ [column 4 line 62] Copple states, “attachment holes 238a’ ”), and when the second engaging part and the first engaging part are engaged (see figure 2D), the first locking hole and the second locking hole are overlapped and connected (claimed structure shown in figure 2D).



Regarding claim 12 – Copple teaches the electronic device according to claim 11, wherein the support bracket (fig. 2B & 2D, 200) further includes a bending portion (231a) and at least one support leg (220a), the bending portion (231a) is connected between the second engaging part (234a’) and a second end (upper end) of the support leg (220a), and is bent relative to the support leg (220a) and the second engaging part (234a’; see fig. 2B).



Regarding claim 14 – Copple teaches the electronic device according to claim 12, wherein the support leg (fig. 2B & 2D, 220a) further comprising: a support section (202), extending between a first end and the second end of the support leg (220a); and a bending section (bending section connected to the support portion 210a), connecting the support section (202) and bent (90 degree bend) relative to the support section (202), the bending section is located at the first end (lower end) of the support leg (220a) and has a first locking hole (212a [column 3 line 23] Copple states, “hole 212a”).

Regarding claim 17 – Copple teaches the electronic device according to claim 11, wherein the second engaging part (fig. 2B, 234a) is a plate (the second engaging part is considered a plate).

Regarding claim 18 – Copple teaches the electronic device according to claim 11, wherein the first engaging part (figs. 2B & 2D, hole having screw 246a therein [column 4 line 61] Copple states, “screws 246a”) has a first locking hole (hole with screw 246a therein), the second engaging part (234a’) has a second locking hole (238a’ [column 4 line 62] Copple states, “attachment holes 238a’ ”), and the first locking hole and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copple in view of Han (US Patent 6236574).

Regarding claim 10 – Copple teaches the fixing device according to claim 1, but fails to teach wherein the first engaging part is a groove.
 	Han teaches a fixing device (fig. 3 [title] Han states, “Sub Printed Circuit Board Fixing Device in Electronic Product”) wherein the first engaging part (17 [column 3 lines 18-20] Han states, “Catches 12 and 12' and race 17 function as fasteners and are formed in one side of shield bracket 8”) is a groove (race 17 is a groove formed in the substrate plate 8).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the first engaging part disposed on the substrate plate as taught by Copple with the first engaging part being a groove 

Regarding claim 20 – Copple teaches the electronic device according to claim 11, but fails to teach wherein the first engaging part is a groove.
 	Han teaches a fixing device (fig. 3 [title] Han states, “Sub Printed Circuit Board Fixing Device in Electronic Product”) wherein the first engaging part (17 [column 3 lines 18-20] Han states, “Catches 12 and 12' and race 17 function as fasteners and are formed in one side of shield bracket 8”) is a groove (race 17 is a groove formed in the substrate plate 8).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the first engaging part disposed on the substrate plate as taught by Copple with the first engaging part being a groove as taught by Han because Han states regarding this structure will, “prevent shield bracket 8 from dislocating from fixing bracket 9” [column 3 lines 20-21].

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copple in view of Lin (US Patent 6331940)

Regarding claim 10 – Copple teaches the fixing device according to claim 1, but fails to teach wherein the first engaging part is a groove.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the first engaging part disposed on the substrate plate as taught by Copple with the first engaging part being a groove as taught by Lin because Lin states regarding this structure, “Another object of the present invention is to provide an expansion circuit board retainer for securely retaining an expansion circuit board” [column 1 lines 53-55].

Regarding claim 20 – Copple teaches the electronic device according to claim 11, but fails to teach wherein the first engaging part is a groove.
 	Lin teaches a fixing device (fig. 3 [title] Lin states, “Expansion Circuit Board Retainer”) wherein the first engaging part (22) is a groove ([column 2 line 28] Lin states, “tunnel 22”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the first engaging part disposed on the substrate plate as taught by Copple with the first engaging part being a groove as taught by Lin because Lin states regarding this structure, “Another object of the present invention is to provide an expansion circuit board retainer for securely retaining an expansion circuit board” [column 1 lines 53-55].

Allowable Subject Matter
s 5-6, 9, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lai et al. (US PG. Pub. 2013/0288532) discloses an expansion module and a frame thereof.
Zhang et al. (US PG. Pub. 2012/0134091) discloses a mounting apparatus for expansion cards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847